                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
STACIE GOTTFREDSON,                           )
                                              )
                                              )   2:21-CV-471-NR
                 Plaintiff,                   )
                                              )
       v.                                     )
                                              )
MICHAEL J. DONNELLY, et al.,                  )
                                              )
                                              )
               Defendants.                    )
                                              )
                              MEMORANDUM ORDER
J. Nicholas Ranjan, United States District Judge

      Defendants Michael Donnelly, Hastie Kinter, and the Indiana Printing and

Publishing Company move to dismiss Plaintiff Stacie Gottfredson’s complaint for lack

of subject-matter jurisdiction and failure to state a claim. See Fed. R. Civ. P. 12(b)(1)

& 12(b)(6). Alternatively, they move for a more definite statement. See Fed. R. Civ.

P. 12(e). For the following reasons, applying the well-settled standard of review for

a Rule 12 motion, the motions are DENIED.1

      1.     Amount in Controversy. Initially, Defendants argue that Ms.

Gottfredson fails to satisfy the $75,000 “amount in controversy” requirement for

diversity jurisdiction.   See 28 U.S.C. § 1332(a).     Ms. Gottfredson responds that

Defendants’ allegedly wrongful actions caused her to incur tax liability of more than

$75,000 and she seeks, among other relief, to compel the issuance of dividends to

recover those costs. She also argues that, because she seeks equitable relief, the

Court should calculate the jurisdictional amount using the value “of the property

right which is being injured.” Weeks v. Am. Dredging Co., 451 F. Supp. 464, 466 (E.D.

Pa. 1978) (citation omitted). That property right, she says, is her 33.3% share of the


1 The Court writes primarily for the benefit of the parties, who are familiar with the
factual allegations in the complaint and the procedural background.
Indiana Printing and Publishing Company, which is purportedly worth more than

$300,000.

      The Court agrees that, for pleading purposes, Ms. Gottfredson’s allegations

satisfy the amount-in-controversy requirement.             See Recovercare, LLC v.

Fairweather, No. 09-2911, 2009 WL 2837665, at *3 (E.D. Pa. Sept. 1, 2009)

(“Importantly, it is not the value of the alleged loss to that property right that is the

measure of the amount in controversy, but the full value of the impinged property

right.”); Stevenson v. Severs, 158 F.3d 1332, 1334 (D.C. Cir. 1998) (“In this case, the

district court had original jurisdiction over Stevenson’s claim since the amount in

controversy from her combined gift tax liability, estate tax liability, and attorneys’

fees claims exceeded $75,000.”). Defendants’ motion to dismiss on this basis is denied.

      2.     Forum Selection Clauses. Defendants also argue that the Court lacks

jurisdiction because various corporate documents and contracts related to the

Indiana Printing and Publishing Company (and possibly an affiliated entity) contain

forum selection clauses designating the Court of Common Pleas of Indiana County,

Pennsylvania as the venue with jurisdiction over disputes related to those

agreements. Even assuming the Court can consider these documents on a motion to

dismiss, Defendants simply list the forum-selection provisions without explaining
how they apply to Ms. Gottfredson’s claims.        As far as the Court can tell, Ms.

Gottfredson does not assert any breach of the identified agreements, and her claims

do not seem to involve a dispute about their validity.

      Without any explanation of how these provisions apply to Ms. Gottfredson’s

breach-of-fiduciary duty or shareholder-oppression claims, the Court fails to see their

relevance. Cf. John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1074 (3d

Cir. 1997) (“To say that a dispute ‘arise[s] ... in relation to’ the 1990 Agreement is to

say that the origin of the dispute is related to that agreement, i.e., that the origin of



                                          -2-
the dispute has some ‘logical or causal connection’ to the 1990 Agreement.”).

Defendants’ motion to dismiss on this basis is therefore denied.

      3.     “Oppressive” Conduct. Defendants next argue that Ms. Gottfredson

has failed to plead “illegal, oppressive, or fraudulent” conduct, as is required to state

a claim under 15 Pa. C.S. § 1767. The broadest of these categories is “oppressive”

conduct, which Pennsylvania courts have defined as any “conduct that substantially

defeats the ‘reasonable expectations’ held by minority shareholders in committing

their capital to the particular enterprise.” Ford v. Ford, 878 A.2d 894, 900 (Pa. Super.

Ct. 2005) (citations omitted). Such conduct broadly “include[s], but [is] not limited

to: generally oppressive conduct, the withholding of dividends, restricting or

precluding employment in the corporation, paying excessive salaries to majority

stockholders, withholding information relating to the operation of the corporation,

appropriation of corporate assets, denying dissenting shareholders appraisal rights,

failure to hold meetings and excluding the minority from a meaningful role in the

corporate decision-making.” Grill v. Aversa, 908 F. Supp. 2d 573, 593 (M.D. Pa. 2012)

(citations omitted).

      The Court finds that Ms. Gottfredson has pled sufficient facts to plausibly show

that Defendants engaged in “oppressive” conduct. See, e.g., ECF 1, ¶¶ 39-41. To be
sure, more context or contrary evidence could well debunk her allegations or cast

Defendants’ actions in a different light.       But whether Defendants’ conduct was

“oppressive,” rather than merely not to Ms. Gottfredson’s liking, is a fact-intensive

and context-driven inquiry that the Court cannot resolve on a motion to dismiss. At

this stage, the Court must “accept[] the allegations as true and draw[] all logical

inferences in favor of [Ms. Gottfredson].” Whitefield v. Nationstar Mortg., LLC, 434

F. Supp. 3d 238, 243 (E.D. Pa. 2020) (citations omitted). As such, Ms. Gottfredson

has provided enough factual “color” to state a plausible shareholder-oppression claim
and proceed to discovery. Defendants’ motion to dismiss on this basis is denied.

                                          -3-
      4.     Shareholder Standing. As for Ms. Gottfredson’s breach-of-fiduciary-

duty claim, Defendants argue that she lacks standing to sue in her individual

capacity, because her claim is, essentially, a “derivative shareholder claim” in which

“allegations of oppression are incidental to corporate injuries.” ECF 16, p. 12; ECF

17, p. 12. Not so.

      Under Pennsylvania law, “[m]ajority shareholders have a fiduciary obligation

to minority shareholders of the ‘utmost good faith and loyalty.’” Bair v. Purcell, 500

F. Supp. 2d 468, 483 (M.D. Pa. 2007) (citations omitted). This duty prevents majority

shareholders “from using their power in such a way as to exclude the minority from

their proper share of the benefits accruing from the enterprise.” Ferber v. Am. Lamp

Corp., 469 A.2d 1046, 1050 (Pa. 1983) (citation omitted). What’s more, “[t]he

imposition of this fiduciary duty gives minority shareholders standing to bring direct

actions against majority shareholders alleging shareholder oppression based on a

breach of that duty.” Resh v. Bortner, No. 16-2437, 2016 WL 6834104, at *4 (E.D. Pa.

Nov. 21, 2016); see also Viener v. Jacobs, 834 A.2d 546, 556 (Pa. Super. Ct. 2003)

(“Pennsylvania law holds that an attempt by a group of majority shareholders to

‘freeze out’ minority shareholders for the purpose of continuing the enterprise for the

benefit of the majority shareholders constitutes a breach of the majority shareholders’
fiduciary duty to the minority shareholders.”).

      Ms. Gottfredson therefore has standing to sue for breach of fiduciary duty, so

long as the “gist” of her claim “is a direct claim of minority shareholder oppression,

as opposed to a broader shareholder derivative claim on behalf of the corporation.”

Grill v. Aversa, No. 12-120, 2014 WL 4672461, at *7 (M.D. Pa. Sept. 18, 2014); see

also Resh, 2016 WL 6834104, at *5 (“Put differently, although it is undisputed that a

minority shareholder is owed a duty and thus has standing to bring a direct claim for

breach of fiduciary duty, courts are to analyze such complaints to determine whether,
in substance, the plaintiff has in fact brought such a claim.” (emphasis original)).

                                         -4-
      Upon review, Ms. Gottfredson’s fiduciary-duty claim turns on alleged breaches

of Defendants’ duties to Ms. Gottfredson personally, in her capacity as a minority

shareholder. ECF 1, ¶¶ 45–51. For those injuries, she has standing to sue directly.

Defendants’ motion to dismiss on this basis is denied. This denial is without prejudice

to Defendants arguing, at summary judgment or trial, that Ms. Gottfredson lacks

standing to demand any relief that does not flow directly from Defendants’ alleged

breach of their duty to her—such as any relief for injuries that discovery shows were

only indirectly suffered by Ms. Gottfredson as a result of Defendants’ breach of

fiduciary duty to the company itself.

      5.     Statute of Limitations. As a final basis for dismissal, Defendants

assert: “Suffice it to say, [Ms. Gottfredson’s] alleged claims create an obvious statute

of limitations issue.” ECF 16, p. 13; ECF 17, p. 13. This does not, in fact, suffice. For

while Defendants follow their assertion with a citation to the two-year statutes of

limitations for breach of fiduciary duty and fraud, they never explain how Ms.

Gottfredson’s claims have violated those limits.          Moreover, Ms. Gottfredson

responded to Defendants’ motion by pointing out that she has alleged conduct

occurring in 2020 and 2021, and Defendants elected not to reply. At least on this

record, then, the Court cannot discern a statute-of-limitations issue. Defendants’
motion to dismiss on this basis is also denied.

      6.     Motion for More Definite Statement.                In the alternative to

dismissal, Defendants request that the Court direct Ms. Gottfredson to plead a more

definite statement of her claims, as permitted by Federal Rule of Civil Procedure

12(e). But courts disfavor motions under Rule 12(e) and grant them “only when the

allegations lack sufficient specificity to enable a defendant to determine the propriety

of interposing his answer with a waivable defense, where the nature of the complaint

leaves the defendant unable, without prejudicing itself, to respond with a general
denial, or in order to pare down shotgun pleadings.” Powell v. Subaru of Am., Inc.,

                                          -5-
502 F. Supp. 3d 856, 898 (D.N.J. 2020) (cleaned up). The pleadings here are not of

that nature, so Defendants’ motion for a more definite statement is also denied.

                                  CONCLUSION

      For all the reasons discussed above, Defendants’ motions to dismiss Ms.

Gottfredson’s complaint or, in the alternative, motions for a more definite statement

are DENIED. ECF 14; ECF 15.


DATE: July 2, 2021                                  /s/ J. Nicholas Ranjan
                                                    United States District Judge




                                        -6-
